DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2021 and 09/29/2021 was filed after the mailing date of the application on 02/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each contact beam has a teardrop shape of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uppleger et al. [U.S. 2015/0244096] in view of Knapp et al. [U.S. 4,734,064].
Regarding claim 1, Uppleger discloses an electrical socket, comprising: a socket body (fig. 3a; 300) defining a longitudinal axis (fig. 3a; L300) and having opposite first (fig. 3a; 312) and second ends (fig. 3a; 316), a plurality of spaced contact beams (fig. 3a; 314) extending between the first (312) and second ends (316), and an inner receiving area (fig. 3a; space inside of 312 and 316) for accepting a mating pin (see fig. 4), the contact beams (314) being configured for aligning into a hyperbolic geometry (fig. 3b; twist of 300), each of the contact beams (314) comprising a middle section (middle section of 314) between first (fig. 3a; section of 314 that contacts 312) and second end sections (fig. 3a; section of 314 that contacts 316), the first and second end sections (end sections of 314 that contact 312 and 316) middle section of 314) of each contact beam (314) has a pre-formed contour (contour bend of 314) that defines a cross-section (cross section of each 314 would reveal the convex contour bend with respect to the inner receiving area) of each contact beam (314) that defines a fully radiused (middle contour bend of 314 defines a radius), inner contact area (fig. 4; point of contact of 314 with pin) such that each middle section (middle section of 314) extends further into the inner receiving area (space inside of 312 and 316) than the first and second end sections (end sections of 314 that contact 312 and 316) when the contact beams (314) are aligned into the hyperbolic geometry (twist of 300) and such that the fully radiused, inner contact areas (point of contact of 314 with pin) of the contact beams (314) are positioned for contact with the mating pin when inserted into the inner receiving area (see fig. 4) of the socket body (300).
Uppleger does not disclose inner contact area without sharp edges.
However Knapp teaches inner contact area (fig. 3; 22a) without sharp edges (fig. 3; area of contact is a rounded surface).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate inner contact area without sharp edges as suggested by Knapp for the benefit of having improved assurance of pin alignment with positive and controlled engaging force with the pin contact and since no sharp edges or burrs come into contact with the pin contact, near perfect and uniform wear is achieved.

Regarding claim 2, Uppleger modified by Knapp has been discussed above. Uppleger discloses, wherein the contact beams (314) are configured for aligning into the hyperbolic geometry (twist of 300) by twisting the contact beams (314).
NOTE: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation, “by twisting the contact beams,” has not been given significant patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e electrical socket, does not depend on its method of production, i.e. by twisting the contact beams. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Regarding claim 3, Uppleger modified by Knapp has been discussed above. Uppleger discloses, wherein the pre-formed contour (contour bend of 314) of each contact beam (314) is a pre-twist (twisted during assembly and before use in 400 device, see fig. 4), pre-formed contour.

Regarding claim 4, Uppleger modified by Knapp has been discussed above. Uppleger discloses, wherein each pre-formed contour (contour bend of 314) is configured to match a radius (fig. 4; when pin 222 is inserted into 300, 314 is pressed onto 222) of the mating pin (fig. 2; 222) for the contact with the mating pin (222) when the mating pin (222) is inserted into the inner receiving area (space inside of 312 and 316) of the cylindrical body (300).

Regarding claim 5, Uppleger modified by Knapp has been discussed above. Uppleger discloses, wherein the socket body (300) is substantially cylindrical.

Regarding claim 6, Uppleger modified by Knapp has been discussed above. Uppleger discloses, wherein each of the first and second ends (312, 316) of the socket body (300) is an end ring (see figs. 3a-b).

Regarding claim 7, Uppleger modified by Knapp has been discussed above. Uppleger discloses, wherein the end rings (312, 316) have substantially the same diameter (see figs. 3a-b).

Regarding claim 9, Uppleger and Knapp discloses all of the claim limitations except each contact beam has a teardrop shape.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate each contact beam having a teardrop shape for the benefit of having low cost manufacture and improving the life cycle of a socket body.

Regarding claim 10, Uppleger modified by Knapp has been discussed above. Uppleger discloses wherein the socket body (300) is a one-piece unitary member.

Regarding claim 11, Uppleger modified by Knapp has been discussed above. Uppleger discloses wherein the contact beams (314) are uniformly spaced (see figs. 3a, 3b).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uppleger et al. [U.S. 2015/0244096] in view of Knapp et al. [U.S. 4,734,064] as applied to claim 1 above, and further in view of Fukushima et al. [U.S. 5,681,187].
Uppleger and Knapp discloses, (Uppleger) wherein the middle section (middle section of 314 that contacts pin) of each contact beam (314) is longer than each of the first and second end sections (312, 316).
Uppleger and Knapp do not disclose the middle section of each contact beam is wider than each of the first and second end sections.
middle portion of 15a) of each contact beam is wider (see fig. 2) than each of the first and second end sections (fig. 2; portions of 15a that contact 15c).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the middle section of each contact beam is wider than each of the first and second end sections as suggested by Fukushima for the benefit of having a larger area of contact in order to structurally and electrically withstand more power and friction.

Claims 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sage [U.S. 8,078,280].
Regarding claim 18, Sage discloses a method of making an electrical socket, comprising the steps of: forming a socket body (fig. 7; 150) wherein the first and second connecting portions (fig. 6; 160, 162) form opposite first and second ends (160, 162) of the socket body (150) with the contact beams (fig. 5; 156) extending therebetween, thereby forming an inner receiving area (fig. 7; space inside of 150, 50 is a typo) of the socket body (150), and after the step of forming a socket body (150), contouring (see fig. 8) contact beams (156) of a conductive blank (fig. 6; 149) that has opposite first and second connecting portions (160, 162) and the contact beams (156) extend between the first and second connecting portions (160, 162), each contact beam (156) has a middle section (fig. 7; middle of 156) between first and second end sections (fig. 7; sections of 156 that connect to 160, 162) and the first and second end sections (sections of 156 that connect to 160, 162) are attached to the first and second connecting portions (160, 162), respectively, wherein contouring (fig. 8) the contact beams (156) includes contouring (fig. 8) each of the middle sections (middle of 156) of the contact beams (156) of the conductive blank (149) to have an inner contact area (fig. 9; inner most portion of 156) configured to inner most portion of 156) of the contact beams (156) facing inside (see fig. 9).
Sage does not disclose first contouring the contact beams, then forming the socket body.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate first contouring the contact beams, then forming the socket body for the benefit of improving the manufacture process in order to avoid accidental breakage of socket bodies before complete assembly of an electrical socket, furthermore it would have been an obvious matter of design choice to first contour the contact beams and then form the socket body, since applicant has not disclosed that first contouring the contact beams and then forming the socket body is critical to the functionality of the socket and it appears that the invention would perform equally well with first forming the socket body, then contouring the contact beams.

Regarding claim 21, modified Sage discloses wherein the step of forming the socket body (150) includes rolling (fig. 6 to fig. 7) the conductive blank (149) to form a substantially cylindrical body (see fig. 7).

Regarding claim 23, modified Sage discloses further comprising the step of forming the socket body (150) as a one-piece unitary member (see figs. 6-9). 

Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sage [U.S. 8,078,280] in view of Uppleger et al. [U.S. 2015/0244096].
Regarding claims 19, 20 and 22, Sage discloses all of the claim limitations except wherein the step of forming the inner receiving area of the socket body includes aligning the contact beams into a hyperbolic geometry [claim 19]; wherein the step of aligning the contact beams into the hyperbolic [claim 20]; wherein the step of contouring provides a substantially concave form in each middle section of each contact beam such that the middle sections extend into the inner receiving area of the socket body after the step of twisting the first and second end rings [claim 22].
Regarding claims 19, 20 and 22, Uppleger teaches wherein the step of forming the inner receiving area (space inside of 312 and 316) of the socket body (300) includes aligning the contact beams (314) into a hyperbolic geometry (twist of 300); wherein the step of aligning (twist) the contact beams (314) into the hyperbolic geometry (twist of 300) includes twisting the contact beams (314 will be twisted because they are attached to 312 and 316); wherein the step of contouring (contour bend of 314) provides a substantially concave form (with respect to the outside of 300) in each middle section (middle section of 314) of each contact beam (314) such that the middle sections (middle section of 314) extend into the inner receiving area (space inside of 312 and 316) of the socket body (300) after the step of twisting the first and second end rings (312, 316).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the step of forming the inner receiving area of the socket body includes aligning the contact beams into a hyperbolic geometry, the step of aligning the contact beams into the hyperbolic geometry includes twisting the contact beams, and the step of contouring provides a substantially concave form in each middle section of each contact beam such that the middle sections extend into the inner receiving area of the socket body after the step of twisting the first and second end rings as suggested by Uppleger for the benefit of having improved tolerance for angular and translational misalignment.

Allowable Subject Matter
Claims 12-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art of record fails to disclose, teach, provide or suggest the middle section of each contact beam has a pre-formed longitudinal contour prior to aligning the contact beams into the hyperbolic geometry, wherein the pre-formed longitudinal contour defines a fully radiused, inner contact area without sharp edges such that each middle section of each contact beam has a generally C- shaped cross-section and extends further into the inner receiving area than the first and second end sections combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831